Case 7:18-mj-06842-UA Document 26- Filed 09/01/21 Page 1 of 1

COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

comme [Beg (BYE sm Sool. 20H)
ORO po

The Government respectfully requests the Court to dismiss without prejudice the __|/# Complaint Removal
Proceedings in ‘

United States v. _kal ii Linge. Yh OY) K / )
The pein 40 Affidavit was ea on Ag Bi q Mo P
U.S. Marshals please withdraw warrant. a Lo
° - “| Ley an)

 

  

 
   

i rh —, =

fe

 

 

SO ORDERED: wel
7
Ulsirep STARS MAGISTRATE JUDGE Dare’ # f/f

 

Distribution: White > Court Yellow — U.S. Marshals Green — Pretrial Services Pink > AUSA Copy

 
